DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In view of the amendments, the prior objection of claim 14 is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanebuchi et al. (USPG Pub No. 2012/0197102), hereinafter “Hanebuchi”.
Regarding claim 1, Hanebuchi discloses a method for testing the eyes (E) of a test person with the aid of a vision testing system (7) (see Fig. 1, Paragraph 21), comprising a first measuring device (50) (Paragraph 36), a second topographic measuring device (70) (Paragraphs 50, 55), a third refractive measuring device (30) and a processing means (100) (Paragraph 27), an axial length (L) of an eye of the test person being measured with the aid of the first measuring device (50) (Paragraph 36), a curvature of the cornea of the eye being measured with the aid of the second measuring device (70) (Paragraphs 50, 55), a refractive property of the eye being measured with the aid of the third measuring device (30) (Paragraph 36), a measurement simultaneously being carried out with the first (50), second (70) and third (30) measuring device at the eye (see Fig. 1, Paragraphs 70, 76), measurement data of the measurements of the first, second and third measuring device being processed with the aid of the processing means (100), said processing means (100) presenting a database with normal data, a comparison of the measurement data with the normal data being carried out and a result of said comparison being issued by means of said processing means (100) (Paragraphs 64, 70, 85, 88).
Regarding claim 2, Hanebuchi discloses wherein a degree of the refraction is determined by means of the processing means (100) by way of the comparison of the measurement data with the normal data (Paragraphs 33, 88, 96).
Regarding claim 6, Hanebuchi discloses wherein measurement data of the test person that were determined at a point of time before the measurement, with an axial length (L) of the eye, a curvature of the cornea of the eye and a refractive property of the eye, are used as normal data (Paragraphs 64, 70, 85, 88).
Regarding claim 7, Hanebuchi discloses wherein the processing means corrects the measurement data of the third measuring device with the aid of the measurement data of the first measuring device 444 and/or of the second measuring device (Paragraphs 63, 83 - by adjusting or correcting the angle, the measurements will be adjusted as well).
Regarding claim 9, Hanebuchi discloses wherein a fixation mark that can be focused by the eye at infinity is displayed by means of a fixation means of the vision testing system, the eye focusing on the fixation mark and the eye being fixed in relation to the vision testing system (Paragraph 37 – “fixation lamp”).
Regarding claim 10, Hanebuchi discloses wherein the eyes are tested without administering cycloplegic agents (Paragraph 64).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 11-13, 15-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hanebuchi (USPG Pub No. 2012/0197102) in view of Cohen et al. (WO 2014/074157), hereinafter “Cohen”.
Regarding claim 3, Hanebuchi discloses wherein as normal data, measurement data of eyes with an axial length (L) of an eye, a curvature of the cornea of the eye and a refractive property of the eye, are used (Paragraphs 64, 70, 85, 88). Hanebuchi discloses the claimed invention, but does not specify of a normal population. In the same field of endeavor, Cohen discloses of a normal population (Paragraphs 100, 124). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Hanebuchi with of a normal population of Cohen for the purpose of providing customers with eye health examinations and to confirm diagnoses (Paragraph 100).
	Regarding claim 4, Hanebuchi further discloses wherein the processing means in each instance compares the measured axial length (L), the curvature and the refractive property of the eye with the normal data of the axial length (L), the curvature and the refractive property of an eye, said processing means selecting the normal data for the comparison according to a consistency of the axial length (L), the curvature or the refractive property with the measurement data of the measurement (Paragraphs 64, 70, 85, 88).
Regarding claim 5, Hanebuchi discloses the claimed invention, but does not specify wherein the processing means takes an age of the test person into account when comparing the measurement data. In the same field of endeavor, Cohen discloses wherein the processing means takes an age of the test person into account when comparing the measurement data (Paragraphs 100, 124). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Hanebuchi with wherein the processing means takes an age of the test person into account when comparing the measurement data of Cohen for the purpose of providing customers with eye health examinations and to confirm diagnoses (Paragraph 100).
Regarding claim 11, Hanebuchi discloses a vision testing system for testing the eyes (E) of a test person with the aid of a vision testing system (7) (see Fig. 1, Paragraph 21), comprising a first measuring device (50) (Paragraph 36), a second topographic measuring device (70) (Paragraphs 50, 55), a third refractive measuring device (30) and a processing means (100) (Paragraph 27), an axial length (L) of an eye of the test person being measured with the aid of the first measuring device (50) (Paragraph 36), a curvature of the cornea of the eye being measured with the aid of the second measuring device (70) (Paragraphs 50, 55), a refractive property of the eye being measured with the aid of the third measuring device (30) (Paragraph 36), the first (50), second (70) and third (30) measuring device configured to simultaneously carry out a measurement at the eye (see Fig. 1, Paragraphs 70, 76), said processing means (100) being configured to process measurement data of the measurements of the first, second and third measuring device (Paragraphs 64, 70, 85, 88), said first, second and third measuring device being integrated in one piece of equipment (see Fig. 1), wherein said processing means (100) presents a database with normal data including measurement data of eyes , with an axial length (L) of an eye, a curvature of the cornea of the eye, and a refractive property of the eye, (Paragraphs 64, 70, 85, 88), and wherein the processing means in each instance compares the axial length (L), the curvature, and the refractive property of the eye as measured with the normal data of the axial length (L), the curvature, and the refractive property of an eye from the database, said processing means selecting the normal data for the comparison according to a consistency of the axial length (L), the curvature, or the refractive property with the measurement data of the measurement (Paragraphs 64, 70, 85, 88). Hanebuchi discloses the claimed invention, but does not specify of a normal population. In the same field of endeavor, Cohen discloses of a normal population (Paragraphs 100, 124). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Hanebuchi with of a normal population of Cohen for the purpose of providing customers with eye health examinations and to confirm diagnoses (Paragraph 100).
Regarding claim 12, Hanebuchi further discloses said processing means (100) being configured to carry out a comparison of the measurement data with the normal data and to issue a result of said comparison (Paragraphs 64, 70, 85, 88).
Regarding claim 13, Hanebuchi further discloses wherein the first measuring device (50), the second measuring device (70) and the third measuring device (30) present a common measurement axis that can be harmonized with the optical axis of the eye (see Fig. 1).
Regarding claim 15, Hanebuchi further discloses wherein the first measuring device, the second measuring device and/or the third measuring device present/s a fixation means for fixing the eye in relation to the vision testing system (Paragraph 37 – “fixation lamp”).
Regarding claim 16, Hanebuchi further discloses wherein the first measuring device is an ultrasonic measuring device (Paragraph 72).
Regarding claim 17, Hanebuchi further discloses wherein the first measuring device is an interferometric measuring device (Paragraphs 25, 93).
Regarding claim 18, Hanebuchi further discloses wherein the first measuring device is an interferometer for optical coherence interferometry (OCT) (Paragraphs 93, 121).
Regarding claim 20, Hanebuchi further discloses wherein the second measuring device is a keratometer and/or a Scheimpflug system (Paragraph 72).
Regarding claim 23, Hanebuchi further discloses wherein the third measuring device is an autorefractometer (Paragraph 72).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hanebuchi (USPG Pub No. 2012/0197102).
Regarding claim 8, Hanebuchi discloses carries out a plausibility check for a measured objective refraction value of the eye with the axial length (L) and/or with the curvature of the cornea of the eye and corrects, when the refraction value differs, said refraction value according to the axial length (L) and/or the curvature of the cornea (Paragraphs 107, 108). Hanebuchi discloses the claimed invention, but does not specify wherein the processing means carries out. It has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Hanebuchi with wherein the processing means carries out for the purpose of achieving the desired correction result (Paragraph 107 of Hanebuchi).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hanebuchi (USPG Pub No. 2012/0197102) in view of Cohen (WO 2014/074157) as applied to claim 11 above, and further in view of Fujieda et al. (EP 1138257 A1), hereinafter “Fujieda”.
Regarding claim 14, Hanebuchi and Cohen disclose the claimed invention, but do not specify wherein the second measuring device and/or the third measuring device present/s a distance measurement means for measuring a distance between the eye and the second measuring device and/or third measuring device. In the same field of endeavor, Fujieda discloses wherein the second measuring device and/or the third measuring device present/s a distance measurement means for measuring a distance between the eye and the second measuring device and/or third measuring device (Paragraph 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Hanebuchi and Cohen with wherein the second measuring device and/or the third measuring device present/s a distance measurement means for measuring a distance between the eye and the second measuring device and/or third measuring device of Fujieda for the purpose of obtaining accurate results (Paragraph 3).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hanebuchi (USPG Pub No. 2012/0197102) in view of Cohen (WO 2014/074157) as applied to claim 11 above, and further in view of Satake et al. (USPG Pub No. 2017/0360294), hereinafter “Satake”
Regarding claim 19, Hanebuchi and Cohen disclose the claimed invention, but do not specify wherein the first measuring device is a partial coherence interferometer, said interferometer being designed to have a coherent light source, two measuring arms and a detector means for simultaneously capturing the front face and the retina of the eye. In the same field of endeavor, Satake discloses wherein the first measuring device is a partial coherence interferometer, said interferometer being designed to have a coherent light source, two measuring arms and a detector means for simultaneously capturing the front face and the retina of the eye (Paragraph 93). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Hanebuchi and Cohen with wherein the first measuring device is a partial coherence interferometer, said interferometer being designed to have a coherent light source, two measuring arms and a detector means for simultaneously capturing the front face and the retina of the eye of Satake for the purpose of minimizing the number of scans and detecting a certain blood flow velocity (Paragraph 93).
Claim 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hanebuchi (USPG Pub No. 2012/0197102) in view of Cohen (WO 2014/074157) as applied to claim 11 above, and further in view of Shimizu et al. (USPG Pub No. 2020/0100673), hereinafter “Shimizu”.
Regarding claim 21, Hanebuchi and Cohen disclose the claimed invention, but do not specify the keratometer presents an examination means having a camera and measuring marks that can be captured with the aid of the camera and that are realized by a fluorescent strip that is circular and not collimated and by two collimated luminous spots. In the same field of endeavor, Shimizu discloses the keratometer presents an examination means having a camera and measuring marks that can be captured with the aid of the camera and that are realized by a fluorescent strip that is circular and not collimated and by two collimated luminous spots (see Fig. 1, Paragraphs 65, 110). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Hanebuchi and Cohen with the keratometer presents an examination means having a camera and measuring marks that can be captured with the aid of the camera and that are realized by a fluorescent strip that is circular and not collimated and by two collimated luminous spots of Shimizu for the purpose of calculating the shape of the cornea (Paragraph 65).
Regarding claim 24, Hanebuchi and Cohen disclose the claimed invention, but do not specify wherein the autorefractometer presents a projection means that is designed for projecting a lighting pattern onto the retina of the eye and an examination means, having a diffraction unit and a camera that is designed for capturing the lighting pattern in the eye. In the same field of endeavor, Shimizu discloses wherein the autorefractometer presents a projection means that is designed for projecting a lighting pattern onto the retina of the eye and an examination means, having a diffraction unit and a camera that is designed for capturing the lighting pattern in the eye (Paragraph 60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Hanebuchi and Cohen with wherein the autorefractometer presents a projection means that is designed for projecting a lighting pattern onto the retina of the eye and an examination means, having a diffraction unit and a camera that is designed for capturing the lighting pattern in the eye of Shimizu for the purpose of acquiring a moving image of the anterior segment of the eye for observation (Paragraph 60).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hanebuchi (USPG Pub No. 2012/0197102) in view of Cohen (WO 2014/074157) as applied to claim 11 above, and further in view of Koest (USP No. 7,708,406).
Regarding claim 22, Hanebuchi and Cohen disclose the claimed invention, but do not specify  wherein the Scheimpflug system presents a projection means that is designed for illuminating the eye with a light gap and an examination means having a camera that is designed for capturing a sectional view of the light gap in the eye, said projection means and the camera being disposed in relation to each other according to the Scheimpflug principle. In the same field of endeavor, Koest discloses wherein the Scheimpflug system presents a projection means that is designed for illuminating the eye with a light gap and an examination means having a camera that is designed for capturing a sectional view of the light gap in the eye, said projection means and the camera being disposed in relation to each other according to the Scheimpflug principle (Col. 2, Lines 24-40, Col. 4, Lines 1-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Hanebuchi and Cohen with wherein the Scheimpflug system presents a projection means that is designed for illuminating the eye with a light gap and an examination means having a camera that is designed for capturing a sectional view of the light gap in the eye, said projection means and the camera being disposed in relation to each other according to the Scheimpflug principle of Koest for the purpose of deriving the distance between the measuring device and the eye with extreme accuracy and determining the lengths between the desired sections of the eye (Col. 2, Lines 28-35).


Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. Applicant argued that Hanebuchi, alone or in combination, does not disclose or teach the claims as presented.
Regarding claim 1, Applicant argued the broadest reasonable interpretation applied to “normal data”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Unlike the dependent claims or independent claim 11, the normal data is not further limited to being of a normal population. As “normal” being defined as “standard”, the initial measurements obtained are interpreted as the normal data in Hanebuchi (see Paragraph 64). In addition, Cohen is presented to solely teach and provide further evidence that it is known in the art to compare measured data with that of a normal population (see Paragraphs 100, 124). 
In response to applicant's argument that one skilled in the art would not combine the surgery microscope of Hanebuchi with data of a normal population of Cohen, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
For these reasons, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/2/2022